NIEMEYER, Circuit Judge,
dissenting:
In this case and the related case of 11126 Baltimore Boulevard, Inc. v. Prince George’s County, Md., 58 F.3d 988 (4th Cir.1995), both decided today, the majority opinions have stricken down as unconstitutional ordinances enacted by two Maryland counties to regulate the secondary effects of adult bookstores whose business is to sell sexually explicit materials and to provide sexually oriented entertainment. These ordinances do not directly prohibit the sale of sexually explicit material; rather they prohibit any “adult bookstore,” as defined in each ordinance, from conducting business without first obtaining a license (a “permit” in Harford County and a “special exception” in Prince George’s County).
The ordinance before us in this case does not confer unbridled discretion upon the li-censor to deny a permit to a qualifying adult bookstore and therefore does not warrant the procedural safeguards prescribed in FW/PBS, Inc. v. Dallas, 493 U.S. 215, 110 S.Ct. 596, 107 L.Ed.2d 603 (1990).1 Furthermore, *1015this ordinance is a content-neutral “time, place and manner” regulation adopted to address the secondary effects of adult bookstores, warranting affirmance under the jurisprudence of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 106 S.Ct. 925, 89 L.Ed.2d 29 (1986), and Young v. American Mini Theatres, Inc., 427 U.S. 50, 96 S.Ct. 2440, 49 L.Ed.2d 310 (1976).
Even if prompt access to judicial review of a permit denial is a required safeguard under FW/PBS, as the majority maintains, I would interpret that safeguard as requiring only that exit from the executive branch (the administrative licensing system) be prompt and that access to the judicial system be immediately available. Since the nature of the safeguard is access to a court, and not the rendering of any given decision of the court, I cannot subscribe to the position that the procedural safeguard requires prompt completion of the judicial review any more than it requires a particular result. At least three other circuits share this view. See Grand Brittain, Inc. v. City of Amarillo, 27 F.3d 1068 (5th Cir.1994); TK’s Video v. Denton County, 24 F.3d 705 (5th Cir.1994); Graff v. Chicago, 9 F.3d 1309 (7th Cir.1993) (en banc); Jews for Jesus v. Massachusetts Bay Trans. Author., 984 F.2d 1319 (1st Cir.1993). Cf. O’Connor v. City and County of Denver, 894 F.2d 1210 (10th Cir.1990) (declining to apply FW/PBS safeguards where it found adult entertainment licensing scheme imposed no restraint and where plaintiff theater was closed because of significant number of acts of public indecency).
In any event, in this case the Maryland Rules provide for a prompt judicial decision.
I
The County Council of Harford County, Maryland, enacted Bill No. 92-27, known as the Harford County Adult Bookstore Licensing Law, on May 11, 1992, to address the *1016secondary effects of sexually oriented businesses on the community. In general terms, the ordinance (1) requires persons whose principal business is to sell or rent material depicting or describing sexual activity to obtain a license, and establishes qualifications for becoming a licensee; (2) requires licensees to remain in compliance with specifically identified criminal laws, generally relating to sexual misconduct; (3) imposes location requirements for adult bookstores; (4) directs adult bookstores that include viewing booths or theaters to meet prescribed design and lighting requirements; and (5) subjects persons who violate the statute to a fine not exceeding $1,000 or imprisonment not exceeding six months, or both.
More particularly, the Adult Bookstore Licensing Law requires all “adult bookstores” as defined by the ordinance2 to apply for licenses within 45 days of the effective date of the ordinance. The undisputed purpose for enacting the ordinance, as found by the district court, was “to prevent prostitution, neighborhood blight, declining property values, and the transmission of sexual diseases.” The county relied on “convincing documented evidence” that sexually-oriented businesses adversely affect neighboring property by increasing crime, lowering property values, promoting prostitution and casual sexual liaisons, and increasing the transmission of sexual diseases. The district court held that “[t]he ordinance is thus designed to combat these secondary effects,” remaining consistent with its stated intent not “to suppress any speech protected under the First Amendment to the United States Constitution, but to enact a content-neutral law that addresses the adverse secondary effects of sexually-oriented businesses.”
To qualify as a licensee under the ordinance, a person must (1) be 18 years old, (2) possess a Maryland trader’s license, (3) not have been convicted of any one of a list of specified state crimes principally related to sexual misconduct, (4) possess a retail tax identification number, and (5) provide a business site that conforms to the ordinance. To satisfy the ordinance, a business site must not be located within 1000 feet of another adult bookstore or other specific types of property; it must conform to state health laws; and, if the business is to have viewing booths or an adult theater, it must conform in layout and lighting to requirements of the ordinance.
The application process requires that an applicant submit a completed application, signed under oath, together with a $200 fee. The county’s Department of Licensing then submits the application to the health department to inspect for violations of the state health laws and may submit it to other departments to provide the county with “information concerning the application.” As originally enacted, the ordinance required the Harford County Department of Licensing to notify the applicant whether he qualifies for a license within seven calendar days after receiving the information from, the agencies involved in the review process. Following the district court’s ruling that this scheme impermissibly left an indefinite time for the approval process, the ordinance was amended to require that the Department of Licensing issue or deny a license within 45 days of receiving the application, but those amendments are not before us. A license may be denied if the applicant fails to qualify, fails to pay the application fee, or engages in fraud in the application process. From a decision denying a license, the applicant is given the right to appeal directly to the Circuit Court for Harford County within 30 days for review of the Department’s decision.
The ordinance also regulates the operation of adult bookstores by, among other things, restricting the age and activities of persons who frequent the store, imposing restrictions on those who staff the business, and prohibiting sexual activity on the premises. Finally, *1017the ordinance provides criminal penalties for its violation.
Chesapeake B & M, Inc. is a business in Harford County which the county maintains is an “adult bookstore” within the meaning of the ordinance. Following adoption of the ordinance, Chesapeake B & M filed suit against Harford County for a declaratory judgment that the ordinance is unconstitutional in violation of the First and Fourteenth Amendments and an injunction barring its enforcement. It contended, with a broad, facial challenge to the ordinance, that, among other things, the ordinance imposes a prior restraint on protected speech without adequate safeguards.
On cross motions for summary judgment, the district court declared that the ordinance was unconstitutional in failing to ensure completion of the licensing process within a specified time and in failing to maintain the status quo during the application period.
While various steps provided for in the ordinance allowed a total of 44 days, the court observed that the ordinance failed to “anticipate that an agency may not furnish the requested information within the [required] 30-day period.” The court concluded that because of this omission, the ordinance allows Harford County to “delay the process by awaiting the recalcitrant agency’s input.” If the process were limited to the specified 44 days, however, the court concluded that the time period would be reasonable and in conformance with the First Amendment. Following the district court’s decision, Har-ford County amended the ordinance to mandate that a license be issued or denied within 45 days in any ease.
The court rejected all other constitutional challenges. It concluded that the ordinance was not primarily aimed at protected speech but at the secondary effects of adult bookstores, and did not grant unbridled discretion to county officials. The court rejected the challenge that the statute did not provide for prompt judicial review of a license denial, concluding that the ordinance, under applicable Supreme Court law, need only provide for the availability of prompt judicial review, which was provided by the ordinance. I agree and would therefore affirm.
II
In FW/PBS v. Dallas, 493 U.S. 215, 110 S.Ct. 596, 107 L.Ed.2d 603 (1990), the Supreme Court held that a Dallas, Texas, ordinance regulating sexually oriented businesses, including adult bookstores, by means of zoning, licensing, inspections, and civil disability provisions, conferred unbridled discretion on the licensor, and thus offended the First Amendment. Justice O’Connor, in an opinion joined by Justices Stevens and Kennedy, explained that “prior restraints” embodying either of the two types of evils of unbridled discretion “will not be tolerated” and will be struck as unconstitutional under the First Amendment.
First, the Court will strike down prior restraints which confer unbridled substantive discretion on the licensor. See, e.g., FW/PBS, 493 U.S. at 225-26, 110 S.Ct. at 604-05. For example, where the licensor’s decision-making criterion is whether “ ‘in its judgment the public welfare, peace, safety, health, decency, good order, morals or convenience require that [a parade permit] be refused,’ ” the Court held that a parade permit ordinance, as written, conferred “virtually unbridled and absolute power” upon the licensor, and offended the First Amendment. See Shuttlesworth v. Birmingham, 394 U.S. 147, 150, 89 S.Ct. 935, 938, 22 L.Ed.2d 162 (1969). Similarly, in Lakewood v. Plain Dealer Publishing Co., 486 U.S. 750, 108 S.Ct. 2138, 100 L.Ed.2d 771 (1988), the Supreme Court found that the city mayor’s discretion with respect to whether to grant or deny a permit for the placement of news-racks — such that the mayor could deny a permit simply by stating that the permit was not in the public interest — conferred unbridled discretion on the mayor to determine who may or may not speak. The Court noted:
It is apparent that the face of the ordinance itself contains no explicit limits on the mayor’s discretion. Indeed, nothing in the law as written requires the mayor to do more than make the statement “it is not in the public interest” when denying a permit application.... To allow these il*1018lusory “constraints” to constitute the standards necessary to bound a licensor’s discretion renders the guarantee against censorship little more than a high-sounding ideal.
486 U.S. at 769-70, 108 S.Ct. at 2150-51.
Second, the Court will not tolerate prior restraints which confer unbridled discretion as to the duration or length of the licensor’s decisionmaking process. As Justice O’Con-nor explained, “[w]here the licensor has unlimited time within which to issue a license, the risk of arbitrary suppression is as great as the provision of [substantive] unbridled discretion.” FW/PBS, 493 U.S. at 227, 110 S.Ct. at 605. See also Freedman v. Maryland, 380 U.S. 51, 57, 85 S.Ct. 734, 738, 13 L.Ed.2d 649 (1965) (noting that the failure to confíne the time within which the licensor must make a decision “contains the same vice as a statute delegating excessive administrative discretion”); Vance v. Universal Amusement Co., 445 U.S. 308, 316, 100 S.Ct. 1156, 1161, 63 L.Ed.2d 413 (1980) (striking down statute on ground that it restrained speech for an “indefinite duration”). Justice O’Con-nor’s opinion in FW/PBS found that the city’s adult-oriented business regulatory scheme “allow[ed] indefinite postponement of the issuance of a license,” 493 U.S. at 227, 110 S.Ct. at 605, and thus embodied a “species of unbridled discretion” antithetical to the protection of First Amendment freedoms, id. at 223, 110 S.Ct. at 603.
Where, however, a licensing or permit scheme which regulates speech does not confer either temporal or substantive discretion on the licensor, it does not necessarily offend the First Amendment. As Professor John Calvin Jeffries, Jr., explains in his article “Rethinking Prior Restraint,” 92 Yale L.J. 409 (1983):
[First Amendment-based concerns regarding licensing or “administrative preclearance” requirements] are linked to a single factor, a factor ordinarily determinative of the constitutional fate of preclearance requirements. That factor is discretion. Where broad discretion is left in the hands of executive officials — as in a statute authorizing denial of a permit for very general reasons — the vices described above [e.g., unduly broad scope of censorship, removal of the censoring decision from effective public scrutiny, institutional incentives to censor] loom very large indeed. Where, on the other hand, executive discretion is tightly controlled — as in a statute requiring issuance of a permit on specified showings — the problems of preclearanee seem relatively less troublesome.
The dangers of discretion have been emphasized repeatedly by the Supreme Court. Virtually all of the permit decisions [finding such schemes unconstitutional] identify unconstrained executive discretion over speech and related activities as the chief reason for invalidation.... [For example, in Shuttlesworth ], in which the Court struck down a law authorizing denial of a parade permit whenever city officials thought that “the public welfare, peace, safety, health, decency, good order, morals or convenience require that it be refused” .... [t]he Court found this law defective in its failure to provide “narrow, objective, and definite standards to guide the licensing authority.” And when such standards are provided (assuming, of course, that they are substantively consistent with the First Amendment), parade permit laws and other kinds of nondiseretionary licensing requirements are routinely upheld [citing Heffron v. International Society for Krishna Consciousness, Inc., 452 U.S. 640, 101 S.Ct. 2559, 69 L.Ed.2d 298 (1981) (upholding rule restricting First Amendment protected activities to certain location at fair) and Cox v. New Hampshire, 312 U.S. 569, 61 S.Ct. 762, 85 L.Ed. 1049 (1941) (upholding content-neutral time, place, and manner restrictions on religious parade) ].
Id. at 423. Professor Jeffries continues by explaining that judicial supervision of a li-censor’s decisions is called for in cases where the licensor’s decisionmaking criteria themselves are inherently incapable of definition in “narrow, precise, and objective terms” (such as is found in the contours of the Supreme Court’s definition of “obscenity”). Thus, where a censor reviews films for their obscene content and makes the decision to censor based on the imprecise constitutional criteria for obscene speech, see Miller v. *1019California, 413 U.S. 15, 93 S.Ct. 2607, 37 L.Ed.2d 419 (1973), it is impossible to eradicate the licensor’s discretion from that decision, and judicial supervision of the licensor’s inherently discretionary decision is necessary. See Freedman v. Maryland, 380 U.S. 51, 85 S.Ct. 734, 13 L.Ed.2d 649 (1965). However, when the criteria for administrative decisionmaking are themselves substantively consistent with the First Amendment and do not inherently or as formulated allow for unbridled discretion on the part of the decisionmaker, the “prior restraint” on speech effected by a licensing scheme does not embody any of the dangers which would necessitate heightened procedural safeguards.
For example, if a county were to enact a permit system requiring anyone wishing to partake in a parade to fill out an application stating his name, address, the estimated number of marchers, and whether any of the marchers had been arrested for disorderly conduct in public within the past month, and if the parade permit would be automatically granted within 30 days of application if there were no such arrests and automatically denied within 30 days if there were any such arrests, such a regulatory scheme would not embody either the evil of unbridled discretion in the duration or in the scope of the licensor’s decisionmaking. Assuming that the disorderly conduct criterion were a constitutionally valid one, this permit system would not embody an unconstitutional prior restraint and the predicate calling for expeditious judicial review of the licensor’s decision would not be present. Cf. Cox v. New Hampshire, 312 U.S. 569, 576, 61 S.Ct. 762, 765, 85 L.Ed. 1049 (1941) (upholding against First Amendment attack convictions for violating state statute prohibiting parade upon public street without a license, where New Hampshire Supreme Court had narrowly construed the statute to limit the discretion of the licensing authority to considerations of time, place, and manner exclusively); Shuttlesworth v. Birmingham, 394 U.S. at 154-55, 89 S.Ct. at 940-41 (where state supreme court construed parade ordinance to authorize “no more than the objective and evenhanded regulation of traffic on Birmingham’s streets and public ways,” the Supreme Court will assume that ordinance as authoritatively construed would pass constitutional muster).
While the Harford County licensing ordinance at issue arguably embodies a prior restraint on protected speech (at least with respect to an adult bookstore’s dissemination of non-obseene materials), this ordinance does not embody an unconstitutional prior restraint on speech requiring procedural safeguards because it does not possess either of the two evils of unbridled discretion identified by the Supreme Court.
First, the ordinance does not embody unbridled discretion in the duration of the li-censor’s decision because the ordinance explicitly requires that an agency grant or deny a license within 44 days.3 See, e.g., TK’s Video, Inc. v. Denton County, Tex., 24 F.3d 705, 708 (5th Cir.1994) (upholding 60-day period for administrative review of licensing application for adult bookstore).
Second, the Harford County ordinance does not confer unbridled substantive discretion in the licensor’s application of its deci-sionmaking criteria. Information which the licensor may consider in making a decision is constrained by § 58-2(A) of the ordinance, which establishes qualifications for a licensee, and by § 58-2(C), which prescribes the information to be included in an application. Section 58-2(A) provides that to qualify as a licensee, an applicant must (1) be 18 years old, (2) have a valid Maryland trading license, (3) not be convicted of specified crimes, (4) have a place of business that conforms in location, layout, and lighting to the specific requirements of the ordinance, and (5) have a retail sales tax identification number. Similarly, § 58-2(C) requires an applicant to provide routine information such as his or her name, address, telephone number, and birthdate. It also requires information about the physical layout of the proposed premises, the identification of employ*1020ees, and a statement about the licensee’s criminal record.
The particularized nature of the application information and the operating requirements constrain the inquiry of the licensing agency. Nowhere in the ordinance can I find an unconstrained grant of discretion to any agency official that could provide a subterfuge for pretextual license denials. Indeed, the ordinance, in specifying a list of reasons for denying an application, inherently precludes unbridled discretionary decisionmak-ing on the part of the licensor.4 Because the Harford County licensing scheme contains sufficiently determinate criteria for the issuance of licenses, it does not confer unbridled discretion on county officials to censor protected speech.
Therefore, although such a scheme may embody a “prior restraint” of sorts, it is not a prior restraint that requires special procedural safeguards because it does not confer unbridled discretion on the licensor with respect to the scope or the duration of the decision-making process. Because the Harford County ordinance does not confer unbridled discretion upon the licensor, in contrast to the licensing scheme at issue in FW/PBS, this ordinance need not satisfy the procedural safeguards set forth in Justice O’Connor’s opinion. See Graff, 9 F.3d at 1329-33 (Flaum, J., concurring) (reasoning that because the factors upon which the permit denials at issue were based provide “definite and finite guidelines” and do not vest the licensor with unbridled discretion, “the Ordinance does not grant to city officials the sort of standardless carte blanche that the Supreme Court has unfailingly condemned ... [and] consequently ... does not implicate the kinds of risks which should necessitate a special provision of judicial review.”).
III
Even if the Harford County ordinance does require special procedural safeguards, the majority overreaches in the type of safeguards it would impose. Beginning with the conclusion that “expeditious judicial review of [the executive’s] decision must be available,” see FW/PBS, 493 U.S. at 227, 110 S.Ct. at 606, the majority opinion errs in interpreting the nature of that safeguard to mean that “expeditious judicial review” requires a “prompt [judicial] decision on the merits.” Slip op. at 11. That additional requirement of securing a prompt judicial decision is not, I submit, imposed by FW/PBS, is unnecessary in the absence of direct prior restraint of speech, and misconstrues the essence of the safeguard.
First, it must be recognized that FW/PBS provides no Court opinion addressing the issue. Justice O’Connor’s opinion, on which the majority relies, was joined only by Justices Stevens and Kennedy. While Justices Brennan, Marshall, and Blackmun joined in a separate opinion urging greater protection than that articulated in Justice O’Connor’s opinion, they did not join in her opinion.5 493 U.S. at 238, 110 S.Ct. at 611. Consequently, the majority can logically claim no greater safeguard than that imposed in Justice O’Connor’s opinion.
As Justice O’Connor concluded in FW/PBS, a licensing ordinance designed to address the secondary effects of adult oriented businesses need not provide the full procedural safeguards required of a direct censorship law. 493 U.S. at 228, 110 S.Ct. at 611. Such a licensing law impinges only incidentally upon protected speech, because it is aimed at the secondary effects of such speech rather than its content. As Justice O’Connor noted in FW/PBS, the licensor need not bear the burden of going to court or the burden of proof once in court. See 493 U.S. at 227-*1021230, 110 S.Ct. at 605-07. Moreover, an ordinance of the type under consideration there must only provide the “possibility of prompt judicial review,” 493 U.S. at 228, 110 S.Ct. at 606, or “an avenue for prompt judicial review,” id. at 229, 110 S.Ct. at 606. Thus, I conclude from Justice O’Connor’s express language that an adult bookstore licensing law that does not impose direct censorship of materials need only provide for prompt access to judicial review and need not guarantee a prompt completion of the judicial review process.
Since the decision in FW/PBS, at least three courts of appeals which have considered the appropriate standard to be applied with respect to judicial review of license denials implicating free speech have reached the same conclusion. See Graff v. Chicago, 9 F.3d 1309, 1324-25 (7th Cir.1993) (en banc) (holding that availability of state’s common law procedure for seeking a writ of certiorari in court to review an administrative agency decision regarding the licensing of sidewalk newsstands is sufficient to meet the FW/PBS’s “prompt judicial review” requirement); TK’s Video v. Denton County, 24 F.3d 705, 709 (5th Cir.1994) (holding that FW/PBS’s requirement of “prompt judicial review” is satisfied by “access [to] the courts within a brief period,” i.e., by giving the aggrieved party 30 days to appeal to court); Grand Brittain, Inc. v. City of Amarillo, Texas, 27 F.3d 1068, 1070 (5th Cir.1994) (“We have interpreted [FW/PBS’s “prompt judicial review”] language to require only access to the courts within a specified brief period.”). See also Jews for Jesus v. Massachusetts Bay Transportation Authority, 984 F.2d 1319, 1327 (1st Cir.1993) (applying FW/PBS’s standard to regulations of expressive activity in subway station, and holding that “prompt judicial review” is provided where applicant denied license may appeal denial in court and is granted hearing); cf. O’Connor v. City and County of Denver, 894 F.2d 1210 (10th Cir.1990) (declining to apply any of the Freedman procedural safeguards (as recast in FW/PBS) to the First Amendment analysis of adult entertainment licensing scheme on the ground that such scheme did not involve prior restraints and was based instead on licensee’s failure to prevent patrons’ engagement in public sex acts in theater).
Moreover, I believe that the nature of the safeguard — assurance of the availability of prompt judicial review — cannot meaningfully be interpreted to include the rendering of a court’s decision. The essence of the safeguard is the review and not the result. When an executive official is given discretionary authority that can have the. effect of censoring protected speech, the executive’s decision must be reviewable by the judicial branch, and the promptness of instigating that judicial review is the requisite safeguard. Since there are no external checks on the judiciary’s review, the scope of the safeguard of necessity ends with access to the judicial branch. If the judiciary agrees that protected speech has been improperly censored, it can act within hours. On the other hand, if it concludes that the would-be censor acted properly and did not unconstitutionally suppress speech, then its decision ends the matter. While the judiciary may not get it right, its review, and not the result it reaches, defines the limit of the safeguard.
Thus, I would conclude that prompt judicial review as a safeguard means prompt exit from the executive branch and immediate entry into the judicial branch, and I believe that the better reading of FW/PBS supports this conclusion.
IV
Even though I am satisfied that the Har-ford County ordinance meets the requirement of FW/PBS of providing prompt access to the courts (assuming arguendo that the safeguards articulated in FW/PBS even apply to the county’s nondiscretionary licensing scheme), I note nevertheless- that the Maryland Rules provide ample mechanisms for completing any judicial review expeditiously should the need arise. Chesapeake B & M is entitled to appeal to the Harford County Circuit Court on the very day of the agency’s decision, and it need not wait until the end of the 30-day period. The record must be filed by the county within 60 days, but the Maryland Rules expressly provide that “the court may shorten or extend the time for transmittal of the record.” Md.Rule 7-206(d). And *1022while a hearing is not routinely scheduled under the Maryland Rules before 90 days after the record is filed, Md.Rule 7-208(b), the court may shorten this time as well. Id.
In addition to the specific procedural rules applicable to appeals from agency decisions, the Maryland Rules provide generally that the times specified by the rules “requiring] or allow[ing] an act to be done” may be shortened on the motion of any party and for cause shown. Md.Rule 1-204. Moreover, the Maryland Rules provide that a person may apply for an ex parte injunction or an interlocutory injunction at any time. The procedures for obtaining an ex parte injunction assure a most expedited schedule. See, e.g., Md.Rule BB72. These rules are repeatedly used to achieve the most prompt review and appeal of a broad array of time-sensitive issues, such as election disputes, death penalty cases, and public health matters.
I agree with the district court that in this case that prompt judicial review is available through the ordinance and through Maryland’s rules of civil procedure, assuming that such review is required.
V
A county’s interest in preserving the quality of its community, by enacting an ordinance such as the Harford County Adult Bookstore Licensing Law, is one “that must be accorded high respect.” Young, 427 U.S. at 71, 96 S.Ct. at 2453. Furthermore, “[i]t is manifest that society’s interest in protecting [expression of “erotic materials that have some arguably artistic value”] is of a wholly different, and lesser, magnitude than the interest in untrammeled political debate.” Id. at 70, 96 S.Ct. at 2452. My review of the ordinance in this case for the defects alleged by Chesapeake B & M leads me to conclude that the county’s effort in this case does not run afoul of the First Amendment. It does not, I submit, even incidentally impinge upon free speech or the free exchange of ideas in Harford County. Accordingly, I would affirm the judgment of the district court and therefore respectfully dissent.
I am authorized to report that Judges RUSSELL, WIDENER, and CHAPMAN join in this dissenting opinion.

. While the majority chooses to characterize the Harford County ordinance as imposing a direct prior restraint on speech, I do not share that view. The legislation's prohibition is directed only against conducting an adult bookstore business without a permit, and only through the permitting process does it indirectly impose a prior restraint on speech. It is precisely because the legislation’s effect only incidentally burdens *1015speech through the permit requirement that we need not apply the procedural safeguards prescribed by Freedman v. Maryland, 380 U.S. 51, 85 S.Ct. 734, 13 L.Ed.2d 649 (1965) (addressing direct prior restraints on speech). Ordinances of the type involved here are measured by whether they grant the licensor so much discretion that an exercise of discretion could mask an improper direct restraint on speech.
The majority also misunderstands my analysis of the Supreme Court’s holdings on prior restraints. What I demonstrate is that if there is no unbridled discretion in the duration of the administrator’s decisionmaking process and there is no unbridled substantive discretion in the decisionmaker's application of its decision-making criteria, then even if there were no prompt judicial review, the ordinance would not be constitutionally infirm. Similarly, when an ordinance embodies discretion — either substantive or temporal — in administrative decisionmaking, it is not thereby automatically rendered infirm. For example, in Freedman, the Court made clear that prompt judicial review of the substantive discretion inherent in the censorship of obscene material would suffice to render the ordinance therein constitutional. In other words, the Supreme Court has required prompt judicial review of administrative decisions only where those decisions embodied discretion in the scope or duration of the decisionmaking process, but not where the administrative decisionmaking was nondiscretionary in scope and duration. See, e.g., Freedman (unbridled discretion in substantive scope and time frame of decisionmaking); Shuttlesworth v. Birmingham, 394 U.S. 147, 89 S.Ct. 935, 22 L.Ed.2d 162 (1969) (unbridled discretion in scope of decisionmaking); Lakewood v. Plain Dealer Publishing Co., 486 U.S. 750, 108 S.Ct. 2138, 100 L.Ed.2d 771 (1988) (same); Vance v. Universal Amusement Co., 445 U.S. 308, 100 S.Ct. 1156, 63 L.Ed.2d 413 (1980) (unbridled discretion in time frame of decision-making); FW/PBS, Inc. v. Dallas, 493 U.S. 215, 110 S.Ct. 596, 107 L.Ed.2d 603 (1990) (same). Thus, the Supreme Court has never held that prompt judicial review is required in a case such as the instant one in which the administrative decisionmaker's discretion was cabined both substantively and temporally. Cf. Cox v. New Hampshire, 312 U.S. 569, 61 S.Ct. 762, 85 L.Ed. 1049 (1941) (statute embodying no substantive discretion upheld against First Amendment attack).
Finally, the majority has misunderstood my application of FW/PBS by pointing out that the ordinance in this case affords too much discretion by.failing to constrain adequately the time limits in the permitting process. See slip op. 7 n. 7. The district court held that the permit deci-sionmaking time frame was not adequately limited, but that ruling was not appealed by Harford County. Rather, following the district court’s conclusion in that regard, the county imposed a 45-day limit on the permitting process, which the district court had concluded would be reasonable. See Chesapeake B & M, Inc., 831 F.Supp. at 1249. Accordingly, I have therefore not expressed any disagreement with the particular ruling of the district court that the original time for permit processing was unconstrained. Rather, I have assumed that to be a fact since it is not before us. My opinion goes only to the timeliness of access to judicial review.


. An "adult bookstore” is defined in § 58—1(B) of the ordinance to include every business which, as its principal purpose, sells or rents:
(1) Books, magazines, periodicals, other printed matter, photographs, films, motion pictures, video cassettes, video reproductions, slides, or other visual representations that describe or depict a sexual act or depict human genitalia in a state of sexual arousal; or
(2) Instruments, devices, or paraphernalia designed for use in connection with sexual acts.


. As we noted above, the district court found a loophole in the mandatory licensing period, prompting it to find that aspect of the ordinance unconstitutional. That loophole has been plugged by a mandatory 45-day limit on the licensing period, which the district court found constitutionally reasonable.


. Section 58-6 of the ordinance authorizes the Department of Licensing to deny a license for the following reasons: (1) the required fee is not paid; (2) the premises do not conform to the requirements of the ordinance; (3) the applicant refuses an inspection of the premises to determine if it conforms; (4) the applicant commits fraud in the application process; or (5) the applicant has been convicted, pled nolo contendere, or received probation before judgment for any of a specified list of state crimes.


. These justices urged application of the safeguards articulated in Freedman v. Maryland, 380 U.S. 51, 85 S.Ct. 734, 13 L.Ed.2d 649 (1965), a position not shared by a majority of the Court. 493 U.S. at 239, 110 S.Ct. at 611.